Citation Nr: 0605034	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $32,323.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1976.

In a December 2000 decision, the Committee on Waivers and 
Compromises (Committee) of a Department of Veterans Affairs 
(VA) Regional Office (RO) determined that the veteran was not 
entitled to waiver of recovery of an overpayment of improved 
pension benefits in the amount of $32,323.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  A Board 
hearing was conducted by the undersigned in October 2002.  

In a May 2003 decision, the Board denied entitlement to 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $32,323, on the basis that the 
veteran had committed bad faith and that his bad faith was a 
statutory bar to waiver of recovery of an overpayment of VA 
improved pension benefits.  

In March 2004, the United States Court of Appeals for 
Veterans Claims (the Court) vacated the Board's May 2003 
decision based on a Joint Motion by VA and the veteran which 
was to the effect that the Board's May 2003 decision was in 
error because the Board had found bad faith whereas the 
Committee had not made such a finding.  

In October 2004, the Board remanded this case.  The Board 
stated that the Committee initially made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Committee then proceeded to 
deny the claim on the basis that recovery of the overpayment 
of VA improved pension benefits would not be against equity 
and good conscience.  However, the subsequent statement of 
the case issued by the Committee indicated that there was bad 
faith.  Therefore, the statement of the case did not discuss 
the principals of equity and good conscience since a finding 
of fraud, misrepresentation, or bad faith on the veteran's 
part with respect to the creation of the overpayment is a 
statutory bar to waiver of an overpayment.  The Board 
remanded this case for the Committee to review the claims 
file and clarify the basis for the denial of the veteran's 
overpayment claim and then issue a supplemental statement of 
the case setting forth the pertinent laws and regulations and 
reasons for the Committee's determination. 

In February 2005, the claim was reconsidered.  The denial was 
continued on the basis that recovery of the overpayment would 
not be against equity and good conscience.  The veteran was 
provided all pertinent laws and regulations with regard to 
fraud, misrepresentation, bad faith, and the principles of 
equity and good conscience.  

The case is ready for appellate review.  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $32,323 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Recovery of the overpayment would not deprive the veteran 
and his family of basic necessities.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$32,323 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, the 
notice and duty-to-assist provisions of the VCAA do not apply 
in waiver of overpayment cases.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).

The Board notes at this juncture that numerous efforts have 
been made by the Board to locate and obtain the income 
verification match file that was sent to the RO.  All efforts 
have been futile, and it may be that the income verification 
match has been destroyed.  However, the information contained 
in the claims file is sufficient to decide the veteran's 
appeal.  

In a December 1990 rating decision, the RO determined that 
the veteran was entitled to pension benefits.  In a 
March 1991 letter, the veteran was notified that VA improved 
pension benefits had been granted.  He was advised of his 
rate of pension.  He was informed what income the rate of 
pension was based upon.  He was informed that pension was 
based on zero earned income, income from Social Security, 
retirement income, interest income, insurance income, or any 
other income.  He was told to immediately inform VA if there 
was any change in income and that any change in income would 
necessitate an adjustment in benefits.  He was informed that 
his rate of VA pension depends on his "family" income which 
included his income as well as the income of his dependents.  
A VA Form 21-8768 was included which informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.

Thereafter, the veteran was notified of the same and provided 
VA Forms 21-8768 in August 1991, May 1992, December 1992, 
December 1993, and November 1996.

In January 1997, correspondence was received from the veteran 
in which he reported that he had a dependent to add to his 
award.  In January 1997, this dependent was added.  The 
veteran was again provided a VA Form 21-8768 and was notified 
of his obligations to report all income as a pension 
recipient.  

In April 1997 correspondence, the veteran notified VA that 
his dependency status had changed.  In April 1997, his 
pension award was adjusted accordingly.  The veteran was 
again provided a VA Form 21-8768 and was notified of his 
obligations to report all income as a pension recipient.  In 
January 1998 correspondence, the veteran notified VA that his 
dependency status had changed.  His pension award was 
adjusted accordingly.  

In subsequent correspondence and during his personal hearing, 
the veteran verified that during 1997 and 1998, he did not 
accurately report his family income.  He indicated that a VA 
counselor, who was also a veteran told him not to report his 
wife's income.  In addition, he related that when he obtained 
a VA home loan, at that point VA was aware of their family 
income.  

In a December 2000 decision, the Committee determined that 
the veteran was not entitled to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,323.  Although the Committee determined that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, the 
Committee further determined that recovery of the overpayment 
of VA improved pension benefits in the amount of $32,323 
would not be against equity and good conscience and, 
therefore, the debt was not waived.  The veteran appealed 
this determination.  In the statement of the case, the RO 
indicated that the veteran had committed bad faith and that 
bad faith precluded granting a waiver of the recovery of the 
debt.  

The Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
Although the statement of the case indicated otherwise, the 
Board agrees with the Committee's initial determination.  
However, the Committee further determined that recovery of 
the overpayment of VA improved pension benefits would not be 
against equity and good conscience.  The Board agrees with 
this determination.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  After consideration of the record and 
the applicable regulatory provisions, the Board finds that 
the veteran was at fault for not notifying the VA of his 
complete family income.  He was repeatedly notified via VA 
letters and VA Forms 21-8768 of his obligation to fully 
report his income as a pension recipient.  He did not do so.  

The veteran argues that he was mislead by a VA counselor.  
Erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The VA is not 
responsible for the errors or misunderstandings of the agent 
of a claimant.  Brown v. Brown, No. 94-348 (U.S. Vet. App. 
June 22, 1995).  There is no legal authority for taking such 
into account in any award action. 

Further, the Board notes that the veteran provided his own 
income information.  Whether he thought that he was mislead 
or not, he was solely responsible in providing this 
information.  He was repeatedly and fully apprised of his 
obligation to do so.  He did not comply.  The overpayment is 
the result of his own actions.  Although he asserts that he 
obtained a VA loan and that VA was aware of his family income 
at that point, he had been notified that he was to inform the 
agency of original jurisdiction (AOJ) of changes in income, 
he did not do so.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive or in excess 
of what he was entitled to receive.  Thus, the recoupment of 
those benefits did not defeat the purpose of the benefit 
because the veteran had too much income to receive the amount 
of pension benefits that he was paid.  While the veteran may 
not feel that his family income was substantial, it was his 
responsibility to report it and let VA determine his rate of 
benefits.  That is the bottom line, not whether he personally 
felt that they needed the money or that they did not have 
enough money to live on or that others may not be properly 
reporting income so he also did not have to report it.  He 
was fully notified of what he needed to do.  The fact that 
the pension amount might not be sufficient to cover what the 
veteran feels were legitimate expenses to support his family 
is not a defense to his failure to report the additional 
income.  He was fully informed to report all family income.  
He did not do so.  A failure to recoup the benefits would 
cause unjust enrichment to the debtor for the same reason, 
the veteran's rate of pension was not paid on his actual 
income computation.  Likewise, there is no indication that 
the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In April 2002, a financial status report was 
received.  The veteran has reported more monthly debt than 
income.  He has listed expenses including two car payments, 
daycare expenses, housing, food and utilities.  He has also 
listed over 20 monthly installment creditors, to include 
credit cards, car payments, payments on a computer, clothing 
stores, furniture stores, and specialty store electronics.  
The veteran has reported monthly expenses in excess of 
monthly income.  However, the Board does not believe that 
recovery of the overpayment would deprive the veteran and his 
family of the basic necessities of life.  After reviewing the 
numerous monthly expenses reported by the veteran, the Board 
is left with the impression that the veteran would be able to 
adjust some monthly spending so as to permit recovery of the 
overpayment without undue hardship.  Moreover, the nature of 
many of the reported expenses do not appear to be for life's 
basic necessities.  The fact that the veteran may be living 
above his means does not lead to the conclusion that recovery 
of the overpayment would deprive him and his family of basic 
necessities.  The Board is simply unable to conclude that 
there is undue financial hardship in this case.  Moreover, 
the Board is unable to find a reason that the indebtedness to 
the Government should not be afforded the same consideration 
and attention he provides to his other obligations, 
particularly the creditors 

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.  


ORDER

A waiver of the recovery of an overpayment of improved 
disability pension benefits in the amount of $32,323 is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


